Citation Nr: 0720157	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  00-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim for entitlement to service 
connection for essential hand tremors due to exposure to 
carbon tetrachloride.

2.  Entitlement to service connection for essential hand 
tremors due to exposure to carbon tetrachloride.

3.  Entitlement to service connection for a respiratory 
disorder due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1959 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the veteran's claims for service 
connection for a dental condition, recurrent atrial 
fibrillation due to exposure to carbon tetrachloride, 
essential tremors due to exposure to carbon tetrachloride, 
and a respiratory disorder due to exposure to asbestos.

The veteran testified at a formal RO hearing in July 2005 
before a Decision Review Officer.  A transcript of the 
hearing testimony is associated with the claims file.

The RO apparently adjudicated the hands tremor claim on the 
full merits, i.e., on a de novo basis, as no mention was made 
of new and material evidence to reopen this claim - which 
previously had been denied in December 1993.   In the absence 
of an appeal, the December 1993 decision became final and 
binding on the veteran based on the evidence then of record.  
So, as mentioned, there must be new and material evidence to 
reopen this claim before reajudicating it on the full merits.  
See 38 C.F.R. § 3.156 (2006).  Furthermore, the Board must 
make this threshold preliminary determination, even if the RO 
neglected to, because this affects the Board's jurisdiction 
to adjudicate the merits of the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Thus, the Board has styled that issue as reflected on the 
cover sheet.  In the decision below, however, the Board 
reopens the claim and also decides it on the merits. 

In a February 2006 decision, the Board denied the veteran's 
appeal of the denials of his claims related to a dental 
condition and recurrent atrial fibrillation due to exposure 
to exposure to carbon tetrachloride.  Also in February 2006, 
the Board remanded the case to the RO through the Appeals 
Management Center (AMC) for additional development.  The AMC 
completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A December 1993 RO decision denied entitlement to service 
connection for hand tremors due to exposure to carbon 
tetrachloride and asbestos which, in the absence of an 
appeal, became final and binding on the veteran.

3.  The evidence submitted since the December 1993 decision, 
by itself, or when considered with the previous evidence of 
record, is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The medical evidence of record does not show an essential 
hands tremor disorder was caused or made chronically worse by 
the veteran's active military service.

5.  The medical evidence of record does not show a 
respiratory disorder was caused or made chronically worse by 
the veteran's active military service.
CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  New and 
material evidence has been submitted to reopen the claim for 
service connection for essential hand tremors due to exposure 
to carbon tetrachloride.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

2.  An essential hands tremor disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1112, 1113 1131, 1137 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).

3.  A respiratory disorder, to include as due to asbestos 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claims were received prior 
to the enactment of the VCAA, the Act is applicable to his 
claims, as they were pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006);  and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit Court of appeals held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
claimant.  Id., slip opn at 13.


A couple of other points are worth mentioning.  The VCAA did 
not exist when the RO initially adjudicated the claim in 
February 1999.  So it was both a legal and practical 
impossibility to provide VCAA notice prior to that initial 
adjudication.  And in these situations, the Court has 
clarified that VA need not vitiate that earlier decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives or has since received content-complying VCAA 
notice such that he is not prejudiced.  See Pelegrini II, 18 
Vet. App. at 120; see also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

In this case, a February 2003 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence that was relevant to the claim.

The February 2003 letter did not inform the veteran of the 
provisions related to reopening a previously denied claim, as 
required by the Kent decision.  But this ultimately is 
inconsequential, and therefore harmless error, 
so nonprejudicial, because the Board is reopening the 
previously denied claim and deciding it on the merits-that 
is, on a fully de novo basis.  And neither did the letter 
inform the veteran how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
downstream determinations.  Pursuant to the Board's remand, 
the AMC also issued the veteran a VCAA notice letter in April 
2006, but it, too, contained the same deficiency-even though 
it was issued after the Court's decision in Dingess/Hartman.

Nonetheless, the AMC cured that error, as the February 2007 
SSOC informed the veteran how downstream disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those downstream determinations.  It 
also reflects that the AMC readjudicated the veteran's 
claims, including all of the evidence added to the claims 
file, on a de novo basis.  Thus, all notice requirements were 
met.  38 U.S.C.A. § 5103(a), 5104, 7105; see Prickett, 20 
Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and personnel records and post-
service medical records and examination reports, VA 
outpatient treatment records from the facilities identified 
by the veteran, and the transcript of the RO hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

In March 1993, the veteran submitted a claim for tremors in 
both hands due to claimed exposure to carbon tetrachloride, 
which he asserted he was exposed to while serving aboard ship 
in the U.S. Coast Guard (USCG).  The service medical records 
reflect no entries related to complaints, findings, or 
treatment for hand tremors or other neurological symptoms.  
The 1963 Report of the Medical Examination conducted prior to 
the veteran's discharge from active service reflects that his 
neurologic area was assessed as normal.  He was deemed 
physically fit for discharge.

VA outpatient treatment records for the period April 1989 to 
April 1993 reflect a December 1989 note related to the 
veteran's treatment for hand tremors, right greater than 
left.  Examination revealed no abnormal findings.  The May 
1993 VA examination report reflects that the veteran told the 
examiner that he was exposed to the named chemicals in 1962 
or 1963 due to his use of the solvents carbon tetrachloride 
and Inhibisol to clean electronic equipment.  He also told 
the examiner than he noticed symptoms while still serving on 
the ship.  Physical examination was significant for postural 
fast (more than 9 H2), coarse, irregular tremor in the hands, 
forearms, and feet.  The examiner rendered a diagnosis of 
essential tremor.  The examiner observed that a search of the 
related medical literature revealed one 1977 report that 
documented one instance of Parkinsonism related to C CL4 
(carbon tetrachloride) exposure.  He noted usual neurological 
symptoms, which the Board will discuss in details on the 
merits, and concluded that it was at least possible that 
chronic exposure to carbon tetrachloride, with a pre-morbid 
disposition to essential tremor, triggered a chronically 
progressive essential tremor disorder in the veteran.

In June 1993, the National Personnel Records Center (NPRC) 
referenced the veteran's Military Occupation Specialty and 
duty assignments and informed the RO that it was unknown if 
carbon tetrachloride would have been used by the USCG in that 
era.  The NPRC also suggested an inquiry to the Commandant, 
USCG.

An October 1993 RO letter asked the veteran to furnish a 
history of his pre-service employment, his history of in-
service exposure to asbestos, and his post-service employment 
history.  The letter informed the veteran that he had 60 days 
to submit the requested evidence.  A December 1993 RO letter 
informed the veteran that, in the absence of a reply to the 
October 1993 letter, the veteran's claim for service-
connected disability benefits due to asbestos exposure was 
denied.  The letter included notice of the veteran's appeal 
rights.

The claims file reflects no evidence that the veteran did not 
receive the decision letter, or any indication that the U.S. 
Postal Service returned the December 1993 letter as 
undeliverable.  Nor is there any evidence that the veteran 
submitted a timely Notice of Disagreement with the decision.  
Thus, in the absence of an appeal, the December 1993 decision 
became final and binding on the veteran.

Now the Board notes that the 1993 letter reflects that the 
veteran's claim was related to asbestos.  After another 
unsuccessful inquiry to the NPRC, an October 1993 deferred 
rating decision reflects that the RO had exhausted all 
development at the Records Center and that an RO letter to 
the Commandant, USCG, would ask if the veteran was ever 
exposed to carbon tetrachloride.  The claims file reflects no 
record of a 1993 letter to the Commandant-only the letter to 
the veteran.  Further, the RO took no further action related 
to the 1993 claim, until the veteran submitted his current 
petition to reopen it in February 1997.  The veteran in fact 
conceded in his 1997 petition that he did not reply to the 
October 1993 letter.  Thus, the Board finds that the 
veteran's asserted carbon tetrachloride exposure as a basis 
of his 1993 claim was in fact adjudicated by the December 
1993 decision.

As already noted, the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett, 83 F.3d at 1383-84.  Thus, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits if appropriate.

Also as noted above, the veteran filed his application to 
reopen his previously denied claim in 1997.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to his claim.  
See 66 Fed. Reg. 45,620 (2001).

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

In light of the fact that the Board is reopening the claim, a 
detail discussion of the evidence added to the record since 
the 1993 rating decision will not be set forth at this stage 
of the decision.  Suffice it to say that the Board finds one 
item of new evidence sufficiently significant to constitute 
new and material evidence under the prior standard.  In 
response to the RO's inquiry, an April 2003 USCG letter 
advised that a USCG Commandant Instruction, dated June 13, 
1962, to the effect that carbon tetrachloride would no longer 
be used, at least implied that it was used in the USCG prior 
to that date.

The veteran was assigned to his ship, the Coast Guard Cutter 
(CGC) Rockaway on June 13, 1962.  The Commandant's letter is 
both new and material, as it was not considered in 1993, and 
it also provides evidence that the chemical was in fact used 
by the USCG for at least part of the veteran's service aboard 
ship.  The letter certainly adds to the overall evidentiary 
picture of the claim which, under the prior standard, was 
sufficient.  See Hodge, 155 F.3d 1356.  Thus, the claim is 
reopened.  38 C.F.R. § 3.156 (2000).

Although the Board deems the claim reopened, the Board still 
may not address the claim on the merits, unless it finds that 
the record is sufficiently developed so as not to prejudice 
the veteran.  As found in the Board's discussion in the 
section on the VCAA, above, the record is sufficiently 
developed for a decision on the merits without prejudice to 
the veteran.  See Bernard, 4 Vet. App. 384.

Service Connection

The underlying basis of the veteran's claim has already been 
set forth above.  That is, he asserts that his exposure to 
both carbon tetrachloride, and other chemicals aboard ship, 
and asbestos caused his currently diagnosed essential hands 
tremor disorder and an asserted respiratory disorder.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Essential Hand Tremors

Certain chronic conditions, per se, including organic 
diseases of the nervous system, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Analysis

The veteran's service personnel records reflect that, prior 
to June 1961, he was assigned to shore based units at 
Newport, Rhode Island, and Groton, Connecticut.  As of June 
13, 1961, he was assigned to the CGC Rockaway, which he 
served on until his discharge in 1963.

At the RO hearing, the veteran asserted that he was exposed 
to carbon tetrachloride on a daily basis in the performance 
of his duties, which entailed using the compound to clean 
electronics equipment.  In light of the fact that he worked 
on lower decks, he explained, he frequently experienced 
symptoms of dizziness and light headededness, which caused 
him to seek treatment in sick bay.  The response of the 
corpsmen, however, was to have him let it pass by breathing 
the air at that level.  He conceded that he did not seek 
treatment until 1989, but only because he did not have health 
insurance and not because he did not experience any symptoms.  
Transcript, pp. 5-7.

As already noted, the service medical records reflect no 
entries related to complaints, findings, or treatment for 
complaints of dizziness.  The only reactive disorder he was 
treated for was seasonal hay fever in 1961, around the time 
he was assigned to the CGC Rockaway.  He experienced 
instances of allergic rhinitis, with severe post-nasal drip 
and congestion.  The June 1961 Consultation Sheet related to 
that treatment reflects that the veteran required a series of 
pre-service injections in 1958 for the condition.  An August 
1961 Examination Report For Extension of Enlistment reflects 
the veteran's neurologic area was assessed as normal, and he 
was deemed physically fit for continued service.  That was 
also the state of affairs in 1963, as shown by the May 1963 
Examination Report, and he was deemed physically fit for 
discharge from active service.

In light of the fact that there is no documented evidence 
that the veteran's essential hand tremors manifested to a 
degree of at least 10 percent within one year of the his 
discharge from service, the evidence is against service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309(a).

The findings of the May 1993 examination are set forth above.  
The veteran's VA outpatient records, beginning in 1989, 
reflect his periodic treatment for his essential hand 
tremors.  They do not, however, reflect any opinion or 
comment by the veteran's VA care providers that the disorder 
is causally related to his active service.  A November 1995 
neurology note reflects that the veteran had mild sensory 
peripheral polyneuropathy, most likely induced by 
Amiodarone-a medication prescribed for his heart disorder.

In light of the findings and diagnosis of the 1993 VA 
examination, the veteran's VA treatment records, and the 
documented fact that carbon tetrachloride was used by the 
USCG until June 1962, the Board remanded the case for an 
examination and nexus opinion, with specific instructions 
that the claims file be reviewed, and that the absence of any 
documented treatment in the service medical records be 
considered.

The June 2006 examination report reflects that the examiner 
noted the absence of any evidence in the service medical 
records that was indicative of chemical exposure.  The 
examiner also noted the USCG's report of the use of carbon 
tetrachloride and the veteran's assertion that he used a 
solvent to clean system components on a daily basis.  
(Emphasis added).  Also noted by the examiner was the 1993 VA 
examination report.  The examiner noted that a June 2006 
Nerve Conduction Velocity Study revealed scattered 
neuropathic changed of both upper extremities.

The examiner noted that both tetrachloride and polyethylene, 
as well as many other volatile solvents, may cause peripheral 
polyneuropathy.  He then observed that, in light of the 
veteran's symptoms, "we have to assume a connection, even 
though the many patients with peripheral neuropathy who never 
were exposed to [such chemicals]."  It is unclear as to 
whether the examiner used the term, polyethylene, as 
synonymous for methyl chloroform.  In fairness to the 
veteran, the Board will accept it as such.  The AMC deemed 
the opinion speculative, in light of the fact that the 
examiner only went as far as "may cause."

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board is constrained to find that the examiner's opinion, 
as reflected in the June 2006 examination report, is simply 
not in accord with the known facts of record.  Further, the 
Board must also find that the preponderance of the overall 
evidence is unfavorable to the veteran.

Initially, the Board notes that language such as "may" does 
not rise to the level of probable.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms 
of "may" also implies "may" or "may not"' and are 
speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  And there also is the state of the evidence.

The veteran has consistently asserted since 1993 that his 
alleged exposure occurred aboard ship.  And as noted, his 
personnel records show that his service aboard ship did not 
begin until June 8, 1962.  The Board notes that the USCG 
Commandant's Instruction did not allow for a gradual phase-
out of the use of carbon tetrachloride but directed its 
immediate destruction.  The instruction was effective upon 
receipt.  The claims file is silent as to when USCG sea-going 
units would have received the instruction.  Thus, the Board 
will infer that the veteran was exposed to carbon 
tetrachloride at least through the remainder of June 1962, 
approximately 22 days, counting from the date of the 
Instruction.  Even assuming a proven causative link between 
peripheral polyneuropathy and carbon tetrachloride, there is 
no evidence that a short-term exposure would produce the 
veteran's symptoms.  Further, there is no evidence of other 
symptomatology which might show that to be the case.

As set forth above in the discussion of whether the veteran's 
previously denied claim should be reopened, the examiner at 
the May 1993 examination noted only one documented instance 
of Parkinsonism related to exposure to carbon tetrachloride.  
In such instances, the examiner observed, usual neurological 
manifestations of carbon tetrachloride intoxication included 
encephalomyelopathy, cerebral hemorrhages, cerebellar 
degeneration, neuropathy, and optic atrophy.

Although the examiner in 1993 concluded there was a 
possibility that chronic exposure to carbon tetrachloride 
triggered the veteran's essential tremors, he noted no 
findings that the veteran exhibited any of the manifestations 
he noted would likely be expected.  (Emphasis added).  First, 
the Board observes that 22 days of exposure probably falls 
short of chronic.  Second, the veteran's VA treatment records 
reflect no evidence of the symptoms the May 1993 report 
reflects would be present if carbon tetrachloride was the 
etiology for the veteran's hand tremors.  The examiner at the 
2006 examination did not even discuss these factors.

Now the Board notes the veteran's assertion at his hearing 
that the solvent which replaced carbon tetrachloride, methyl 
chloroform, per the USCG Instruction, was just as dangerous.  
Transcript, pp. 5-6.  But there is no evidence showing that 
he has any medical training.  Laypersons may describe 
symptoms observed or experienced, but they are not qualified 
to render medical opinions as to an underlying condition 
which might cause the symptoms, and such are entitled to no 
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board also acknowledges the Internet literature submitted 
by the veteran to the effect that exposure of rats and dogs 
to high levels of methyl chloroform damaged breathing 
passages and affected the nervous system.

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  The Board has already noted that the 2006 
examiner's opinion of "may" also implied "may not."  
Further, the overall medical evidence does not support a 
link.  Thus, the Board finds the 2006 examiner's opinion 
insufficient to render the Internet literature specifically 
applicable to the veteran's individual case.  Further, the 
literature reflects that the impact on humans is not known.

The veteran also asserted that his VA physicians had told him 
off the record that they believed his neurological symptoms 
were secondary to nerve toxins.  Transcript, p. 7.  The Court 
has held that a veteran's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board notes that the USCG 1962 Instruction directed 
specific safety precautions for the use of methyl chloroform, 
as it was noted to be an irritant and to have an anesthetic 
effect on humans.  The Instruction directed issuance of 
chemical type goggles to prevent eye injury from splashes, 
use of respiratory protective equipment when the chemical was 
used indoors to prevent anesthesia, and skin creams or 
chemical gloves to prevent dermatitis from prolonged contact 
with the skin.

The Board also notes that the service medical records reflect 
no evidence that the veteran was ever issued or otherwise 
provided any of those safety equipment items.  But, on the 
other hand-as already noted, there still is the absence of 
any symptomatology deemed associated with carbon 
tetrachloride exposure.

Thus, in light of the fact that the evidence of record shows 
the veteran's exposure to carbon tetrachloride to have been 
less than one month, the absence of documented treatment for 
his claimed in-service symptoms in the service medical 
records, and the absence of evidence of neurological symptoms 
noted to accompany carbon tetrachloride-induced peripheral 
polyneuropathy, the Board finds the preponderance of the 
evidence is against the claim on both a presumptive and 
direct basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Lung Disorder

The veteran asserts that he was exposed to asbestos during 
his service aboard ship and that he has a respiratory 
disorder as a result.  He says the piping of the ship 
was covered with asbestos, and that he also was exposed to it 
in the boiler room.  He says he slept in a top bunk, and that 
he had to wipe off the bed each night before retiring to 
sleep, as there was a powder all over the bunk.  As proof, he 
asserted at the hearing that X-rays showed shadows in his 
lungs.  Transcript, p. 12.

The general legal requirements for establishing entitlement 
to service connection are set forth above, insofar as showing 
there is a current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Here, there is no documented evidence to corroborate the 
veteran's assertion that he was exposed to asbestos aboard 
the CGC Rockaway.  But even if for the sake of argument he 
was exposed to asbestos during his service aboard this 
vessel, the medical evidence of record still does not show he 
has a currently diagnosed respiratory disorder as a 
consequence.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

While the VA treatment records dating from 1989 reflect some 
entries significant for bronchitis, they reflect overall 
normal pulmonary function tests (PFTs) and diagnoses 
indicating no evidence of respiratory disease.

The July 2006 VA examination report reflects that the veteran 
told the examiner that he believed he was exposed to asbestos 
during his service, and that he was told that an X-ray showed 
asbestosis.  He conceded, however, that no physician ever 
told him that.  Physical examination revealed no 
abnormalities.  Chest X-rays were read as having shown no 
infiltrates, no acute congestion, and no enlargement of the 
cardiac shadow.  There was no active disease.  The examiner 
noted that July 2006 pulmonary function tests revealed a 
normal study.  The examiner indicated there was no objective 
evidence of respiratory disease.

In an October 2006 addendum, the examiner noted that a 
complete review of the claims file merited no change in the 
July 2006 report.  There remained no objective evidence of 
respiratory disease/asbestosis.  In the absence of a 
currently diagnosed respiratory disorder, there is no legal 
basis for service connection, and the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303.



The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  In light of both 
findings above, there is no reasonable doubt to resolve as to 
either claim.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for essential hand tremors due 
to exposure to carbon tetrachloride.  The petition to reopen 
is granted only to that extent.

Service connection for essential hand tremors due to exposure 
to carbon tetrachloride is denied.

Service connection for a respiratory disorder due to exposure 
to asbestos is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


